Title: Joshua Gilpin to Thomas Jefferson, 12 February 1810
From: Gilpin, Joshua
To: Jefferson, Thomas


          
            Sir,
            Philada 
                     February 12th 1810.
          
              
		   
		  During your Presidency I took the liberty at several times, to forward you copies of the papers which the Directors of the Chesapeake and Delaware Canal Company published at various times for public information; and in aid of the applications made by them to Congress for assistance to the work in which they were engaged; at the request of Mr Gallatin and in reply to the general queries proposed by him, I undertook about two years past to abridge the contents of the papers which had then appeared, and to obtain further and more correct
			 information in order to afford him the necessary documents for his general report, so far as the Chesapeake and Delaware Canal was the object of it.—as the subject has again been
			 revived by a general bill in the Senate for granting aid to that Canal in common with many others, the Presedent & Directors have thought proper to publish the documents which immediately respect them—and sensible of the interest and patronage you have given their important attempt to promote the improvement
			 & political œconomy of your country I again take the liberty to transmit you a copy of the papers in question as a very trivial tho’ sincere testimony of gratitude and with the fullest impression that your
			 retirement will not abate that zeal for public improvement which has so much distinguished your character.
          
            I have the honor to be with high respect yr obt & very hl Servt—
            
                  Josa: Gilpin
          
        